Case: 13-15721   Date Filed: 08/28/2014   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-15721
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:12-cv-23451-FAM



SILVIA MARIA SARRIA,

                                                           Plaintiff-Appellant,

                                     versus

COMMISSIONER of SOCIAL SECURITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 28, 2014)

Before HULL, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-15721     Date Filed: 08/28/2014    Page: 2 of 6


      Silvia Sarria appeals a decision affirming the denial of her application for

supplemental security income. 42 U.S.C. § 1383(c)(3). Sarria argues that the

administrative law judge gave insufficient weight to the opinions of her treating

psychiatrist and a therapist that she was disabled; failed to state what weight was

given to the opinions of two agency psychologists; failed to order an additional

consultative evaluation; and posed an inadequate hypothetical question to the

vocational expert. We affirm.

      Substantial evidence supports the finding of the administrative law judge

that Sarria has the mental residual functional capacity to respond appropriately to

supervisors, coworkers, and the public and to perform unskilled work involving

simple instructions and decisions unhampered by requirements for production

pace. That finding is consistent with the treatment notes of Sarria’s mental health

physicians, her self-assessments, and assessments of agency physicians. Treatment

notes recorded in October 2009 and in January 2010 by Sarria’s doctors at

Bayview Center for Mental Health state that, despite the depression caused by the

death of her mother in August 2009, Sarria exhibited “appropriate” thought

processes, thought content, insight, and judgment. During the last quarter of 2010,

Sarria stated in an adult functioning report that her depression did not hamper her

abilities to perform daily household chores, care for her brother, visit other people

three to four times a week, or manage her finances, and in January 2010 she told a


                                          2
              Case: 13-15721     Date Filed: 08/28/2014   Page: 3 of 6


student therapist at Bayview, Minkyong Chung, that she was “feeling a little

better.” In February 2010, Dr. George Davigulus, a consultant, reported that

Sarria’s depression did not impair her organizational skills, her cognitive functions,

or her short or long-term memory. In March 2010, Dr. Linda O’Neal, an agency

psychologist, reviewed Sarria’s medical records and concluded that Sarria could

remember work procedures and simple instructions, could adapt and interact

socially, and had a moderate limitation on her ability to respond to work-setting

changes. A state-sponsored psychiatrist reported that Sarris was moderately

limited in her ability to complete detailed instructions and concentrate, but she

could otherwise comprehend and perform simple instructions, follow a schedule

without special supervision or distraction, and interact with supervisors,

coworkers, and the public. Dr. Joel Pabasa, a doctor at Bayview, reported that

Sarria was sad, but she had fair insight and judgment and a mood and mental

functioning of “normal” or “1” on a ten-point declining scale. And Dr. Nathan

Stahl, a board-certified psychiatrist, reviewed Sarria’s medical records and testified

that, although she had a major depressive disorder caused by grieving for her

mother, the condition had not rendered her disabled and did not impede her ability

to perform simple tasks. Although the administrative law judge did not state what

weight she accorded Dr. Davigulus’s or Dr. O’Neal’s opinions, that error was

harmless because those opinions were consistent with the findings about Sarria’s


                                          3
              Case: 13-15721     Date Filed: 08/28/2014   Page: 4 of 6


mental residual functional capacity. See Diorio v. Heckler, 721 F.2d 726, 728

(11th Cir. 1983).

      Good cause supported the decision of the administrative law judge to

discount the mental residual functional reports submitted by Sarria’s treating

psychiatrist at Bayview, Dr. Alphonse Hayeck, and a student therapist at Bayview,

Vanessa Andreade. The administrative law judge gave little weight to Dr.

Hayeck’s report because it was inconsistent with his earlier treatment notes,

Sarria’s statements about her capabilities, and Dr. Stahl’s expert opinion that Sarria

could perform simple tasks. See Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176,

1179 (11th Cir. 2011) (citing Phillips v. Barnhart, 357 F.3d 1232, 1241 (11th Cir.

2004)); Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004).

In March 2010, Dr. Hayeck reported that Sarria had poor to no ability to

comprehend and complete detailed instructions, to function independently, to

concentrate, and to interact with others. But in February 2010, Dr. Hayeck

recorded in his treatment notes that Sarria had a “fair” overall mental status and

exhibited “appropriate” thought processes, content, insight, and judgment, and in

June 2010, Dr. Hayeck recorded that Sarria’s mental status was normal except for

her sadness and depression attributable to her mother’s death. And the

administrative law judge had good cause to disregard Ms. Andread’s assessment,

which essentially mirrored that of Dr. Hayeck, because she possessed a bachelor of


                                          4
              Case: 13-15721      Date Filed: 08/28/2014   Page: 5 of 6


arts degree and was not an “acceptable medical source” who could “provide

evidence to establish an impairment.” See 20 C.F.R. § 416.913(a)(2) (identifying

licensed or certified psychologists as acceptable medical sources).

      The administrative law judge was not required to order an additional medical

examination to develop a full and fair record. See Ellison v. Barnhart, 355 F.3d
1272, 1276 (11th Cir. 2003). We have remanded for further development of the

evidentiary record when the claimant was proceeding pro se and the record

contained “evidentiary gaps which result in unfairness or clear prejudice,” Brown

v. Shalala, 44 F.3d 931, 935 (11th Cir. 1995) (internal quotation marks and citation

omitted), but Sarria fails to identify any gaps in the evidence. Sarria was

represented during the administrative process and was responsible for producing

evidence related to her disability. See 20 C.F.R. § 416.912(a), (c). Sarria’s

medical records, the reports of her treating psychiatrists and therapists, the

assessments of agency physicians, and Sarria’s self-assessments provided

sufficient evidence for the administrative law judge to determine whether Sarria’s

depression was disabling. See id. § 416.920b. Sarria’s disagreement with the

interpretation of that evidence does not warrant a remand of her case.

      The administrative law judge posed a complete hypothetical question to the

vocational expert about Sarria’s mental functional limitations. The administrative

law judge asked the vocational expert to identify jobs available to an individual of


                                           5
                Case: 13-15721   Date Filed: 08/28/2014    Page: 6 of 6


Sarria’s age, education, and lack of past relevant work who could understand,

remember, and carry out simple instructions; make simple work-related decisions;

respond appropriately to supervision; interact appropriately with coworkers and the

public; and deal with changes in a routine work setting that did not require a

production-type pace or involve a quota. Sarria argues that the administrative law

judge failed to incorporate in the hypothetical question the limitations identified by

Dr. Hayeck and Ms. Andreade, but the administrative law judge was not required

to include limitations that were not supported by the evidence. See Crawford, 363
F.3d at 1161.

      We AFFIRM the denial of Sarria’s application for benefits.




                                          6